Exhibit 10.1

 

LEVEL 3 COMMUNICATIONS, INC.
KEY EXECUTIVE SEVERANCE PLAN

 

Article I - Purpose

 

The purpose of the Level 3 Communications, Inc. Key Executive Severance Plan
(the “Plan”) is to provide eligible executives of Level 3 Communications, Inc.,
a Delaware corporation (the “Company”), who are involuntarily terminated from
employment in certain limited circumstances, with severance and welfare benefits
as set forth in the Plan.

 

Article II - Definitions

 

As used in the Plan, the following terms shall have the respective meanings set
forth below, and, when the meaning is intended, such terms are capitalized:

 

“Accrued Obligations” means, with respect to a Participant, the sum of (A) the
Participant’s Base Salary through the Date of Termination to the extent not
theretofore paid; (B) the Participant’s business expenses that are reimbursable
in accordance with the Company’s policies and for which the Participant submits
for reimbursement within thirty (30) days following the Date of Termination, but
have not been reimbursed by the Company as of the Date of Termination and (C) to
the extent not yet paid as of the Date of Termination, the Participant’s annual
bonus, if any, for the fiscal year immediately preceding the fiscal year in
which the Date of Termination occurs.  Notwithstanding the foregoing, if the
Participant has made an irrevocable election under any nonqualified deferred
compensation plan subject to Section 409A of the Code to defer any portion of
the Base Salary or annual bonus described in clause (A) or (B) above, then for
all purposes of this Section, such deferral election, and the terms of the
applicable arrangement, shall apply to the same portion of the amount described
in such clause (A) or (B), and such portion shall not be considered as part of
the Accrued Obligations but shall instead be paid in accordance with
Section 4.7.

 

“Adverse Amendment” has the meaning ascribed to that term in Section 8.5.

 

“Affiliate” means any direct or indirect parent entity of the Company that has
majority control over the Company, and each direct or indirect subsidiary
thereof.

 

“Applicable COBRA Premium” means, with respect to a Participant, the total
monthly cost of continuation coverage under COBRA, as of the Participant’s Date
of Termination, in respect of the maximum level of coverage in effect for the
Participant and the Participant’s spouse and dependents at the Date of
Termination.

 

“Base Salary” means the Participant’s annual rate of base salary in effect
immediately prior to the occurrence of the facts, circumstance or reasons giving
rise to the Participant’s Termination of Employment, or, if greater, the
Participant’s annual rate of base salary in effect immediately prior to a Change
in Control.

 

“Board” means the Board of Directors of the Company and, after a Change in
Control, the board of directors of the ultimate parent entity that controls
either the Company or the company into which the Company was merged or
consolidated.

 

--------------------------------------------------------------------------------


 

“Cash Severance Benefit” means the cash severance benefit applicable to a
Participant as set forth in such Participant’s Participation Notice.

 

“Cause” means (i) the willful and continued failure by a Participant to
substantially perform his or her duties with the Company and its Affiliates
(other than any such failure resulting from his or her incapacity due to
physical or mental impairment, or any such actual or anticipated failure after
the issuance of a notice of termination by him or her for Good Reason) after a
written demand for substantial performance is delivered to the Participant by
the Company, which demand specifically identifies the manner in which he or she
has not substantially performed his or her duties; (ii) the willful engagement
by a Participant in conduct that is demonstrably and materially injurious to the
Company or any of its Affiliates, monetarily or otherwise; (iii) a Participant’s
indictment for, conviction of or plea of guilty or no contest to, any felony or
(iv) a Participant’s violation of the terms of such Participant’s Restrictive
Covenant Agreement; provided, however, that to the extent that any act or
failure to act otherwise constituting Cause hereunder is curable, such
Participant shall be given not less than ten (10) days’ written notice by the
Company’s Chief Executive Officer (or in the case of a Participant who is (or
was at any time while a Participant) a “named executive officer” ( within the
meaning of Item 402 of Regulation S-K issued under the Exchange Act) of the
Company, the Chief Executive Officer or the Board) of the Company’s intention to
terminate him or her with Cause.  Such notice of a termination with Cause shall
state in detail the grounds on which the proposed termination with Cause is
based, and a termination with Cause shall be effective at the expiration of such
ten (10) day notice period unless the Participant has fully cured during such
period such act or failure to act that gives rise to Cause.

 

For purposes of this definition, no act, or failure to act, on a Participant’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that his or her
action or omission was in the best interests of the Company and its Affiliates. 
Any act, or failure to act, based upon (A) the lawful instruction or direction
of the Board, (B) the lawful instruction of the Chief Executive Officer of the
Company or the Participant’s direct supervisor or (C) the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Participant in good faith and in the best interests of the Company. 
Following a Change in Control, a Participant shall not be deemed to have
terminated employment for Cause unless and until there shall have been delivered
to the Participant a copy of a resolution duly adopted by the affirmative vote
of not fewer than three quarters of the entire membership of the Board
(excluding the Participant, if the Participant is a member of the Board) at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to the Participant and the Participant is given an opportunity,
together with counsel for the Participant, to be heard before the Board),
finding that, in the good faith opinion of the Board, the Participant is guilty
of the conduct constituting Cause, and specifying the particulars thereof in
detail.

 

“Change in Control” means the occurrence of any of the following events:

 

(a)           a change in ownership or control of the Company effected through a
transaction or series of related transactions (other than an offering of common
stock of the Company to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” (as
defined in Section 3(a)(9) of the Exchange Act) or any

 

2

--------------------------------------------------------------------------------


 

two or more persons deemed to be one “person” (as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act), other than the Company or any of its Affiliates,
or an employee benefit plan maintained by the Company or any of its Affiliates,
directly or indirectly acquire, other than pursuant to an acquisition from the
Company, “beneficial ownership” (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than fifty percent
(50%) of the total combined voting power of the Company’s securities outstanding
immediately after such acquisition; or

 

(b)           the date upon which individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then constituting the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board
since the Effective Date, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board or

 

(c)           the sale or disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Company to any
“person” (as defined in Section 3(a)(9) of the Exchange Act) or to any two or
more persons deemed to be one “person” (as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) other than the Company’s Affiliates.

 

Notwithstanding the foregoing, for all purposes of the Plan other than
Section 4.5, a Change in Control shall also include “change in control event” as
described in Treasury Regulation Section 1.409A-3(i)(5) with respect to any
Participant that is employed at an Affiliate of the Company at such time that
such Affiliate incurs such change in control event.

 

“COBRA” means the continuation coverage requirements under Section 4980B of the
Code and Part 6 of Title I of ERISA or any similar provision under other
applicable law.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board or a committee or
committees of the Board appointed by the Board to administer the Plan.

 

“Date of Termination” means the date of the Participant’s Termination of
Employment with the Company and its Affiliates as determined under Section 4.1
of the Plan.

 

“Effective Date” means March 19, 2012.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

“Good Reason” means, without the Participant’s express written consent, the
occurrence of any of the following events:

 

(i)                                     a material diminution in the
Participant’s authority, duties, responsibilities or reporting requirements, and
following a Change in Control, the assignment to the Participant of any duties
inconsistent in any respect with the Participant’s position (including status,
offices, titles and reporting requirements), or any action by the Board, the
Company or any of its Affiliates that results in a diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial, inadvertent and immaterial action not taken in bad faith and that
is remedied promptly after receipt of notice thereof given by the Participant;

 

(ii)                                a reduction in the Participant’s Base Salary
or target short-term incentive award opportunity, except, prior to a Change in
Control, an across-the-board reduction that similarly affects all similarly
situated employees of the Company and its Affiliates;

 

(iii)                            the relocation of the Participant’s principal
place of business to a location that is outside the 50-mile radius from the
Participant’s then-current principal place of business or, following a Change in
Control, a requirement imposed by the Company or its Affiliate that the
Participant be based at any office or location other than the office or location
where the Participant was employed immediately preceding the Change in Control;

 

(iv)                              following a Change in Control, the failure to
continue to provide the Participant with employee benefits substantially similar
to those enjoyed by him or her under the pension, life insurance, medical,
health, accident and disability plans, or any retirement or fringe benefit
material to the Participant for which he or she was eligible at the time of the
Change in Control;

 

(v)                                 the failure to obtain a satisfactory
agreement from any successor to the Company or any acquiror of any Affiliate or
division of the Company to assume and agree to perform the Plan pursuant to
Section 7.1 herein;

 

(vi)                              the adoption of an Adverse Amendment except as
permitted under Section 8.5 herein; and

 

(vii)                         any purported termination of the Participant’s
employment that is not effected pursuant to a notice of termination satisfying
the requirements of Section 4.1 herein.

 

A Participant may terminate his or her employment with Good Reason by providing
the Company thirty (30) days’ written notice setting forth in reasonable
specificity the event that constitutes Good Reason, which written notice, to be
effective, must be provided to the Company within ninety (90) days following the
initial occurrence of such event.  During such thirty (30) day notice period,
the Company shall have a cure right (if curable), and if not cured within such
period, the Participant’s termination will be effective upon the expiration of
such cure period.    A Participant’s right to terminate his or her employment
for Good Reason shall not be affected by his or her incapacity due to physical
or mental impairment.  A Participant’s continued

 

4

--------------------------------------------------------------------------------


 

employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.

 

“Participant” means each employee of the Company or its Affiliates, other than
the Chief Executive Officer of the Company, who is designated as a Participant
by the Chief Executive Officer of the Company and delivered a Participation
Notice and who acknowledges his or her participation in the Plan by executing a
Restrictive Covenant Agreement.  A person shall cease to be a Participant upon
his or her removal as a Participant from the Plan (but any such determination
made in respect of a Participant shall be considered an Adverse Amendment with
respect to the affected Participant and is subject to the provisions of
Section 8.5).

 

“Participation Notice” means the notice provided to an employee of the Company
or its Affiliates that designates such individual as a Participant in the Plan
and the terms and conditions of such individual’s participation in the Plan
(subject to the Participant’s acknowledgement by executing a Restrictive
Covenant Agreement), which notice shall be substantially in the form set forth
on Exhibit A.

 

“Potential Change in Control” shall be deemed to have occurred if (i) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control, or (ii) the Committee adopts a resolution to
the effect that, for purposes of the Plan, a Potential Change in Control of the
Company has occurred.

 

“Prorated Bonus” means, with respect to a Participant, an amount equal to the
product of (A) the most recent Target Bonus and (B) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination and the denominator of which is 365.

 

“Qualifying Termination” means a Participant’s Termination of Employment (i) by
the Company other than for Cause or (ii) by the Participant for Good Reason.  A
Termination of Employment for any other reason, including by reason of death,
disability or retirement, shall not be treated as a Qualifying Termination.

 

“Restrictive Covenant Agreement” means an agreement substantially in the form
attached hereto as Exhibit B.

 

“Severance Multiplier” means the severance multiplier applicable to a
Participant as set forth in such Participant’s Participation Notice.

 

“Specified Employee” means any Participant who is a “Key Employee” (as defined
in Code Section 416(i) without regard to paragraph (5) thereof), as determined
by the Company in accordance with its uniform policy with respect to all
arrangements subject to Section 409A of the Code, based upon the twelve (12)
month period ending on each December 31st (such twelve (12) month period is
referred to below as the “identification period”).  All Participants who are
determined to be key employees under Section 416(i) of the Code (without regard
to paragraph (5) thereof) during the identification period shall be treated as
Specified Employees for purposes of the Plan during the twelve (12) month period
that begins on the first day of the fourth (4th) month following the close of
such identification period.

 

5

--------------------------------------------------------------------------------


 

“Target Bonus” means a Participant’s target annual bonus for the fiscal year in
which the Change in Control occurs, if applicable, or in which a Participant’s
Date of Termination occurs, whichever is greater; provided that if a target
annual bonus has not been established for the applicable fiscal year, then the
term “Target Bonus” shall refer to the Participant’s target annual bonus
established for the immediately preceding fiscal year.

 

“Termination of Employment” means the event where the Participant has a
“separation from service,” as defined under Section 409A of the Code, with the
Company and its Affiliates.

 

Article III - Effectiveness of the Plan

 

This Plan shall be effective as of the Effective Date.  Nothing in the Plan
shall be deemed to entitle any Participant to continued employment with the
Company or any Affiliate of the Company.

 

Article IV - Payments Upon a Qualifying Termination; Change in Control Benefits

 

4.1.        Termination of Employment.

 

(a)           Any purported termination of a Participant’s employment by the
Company or its Affiliates or by a Participant (including notice required for
purposes of a Participant to terminate his or her employment with Good Reason)
shall be communicated by written notice of termination to the other party in
accordance with this Section 4.1 and Section 8.1 (regarding notices).  For
purposes of the Plan, a “notice of termination” shall mean a notice indicating
the specific termination provision in the Plan relied upon and setting forth in
reasonable detail the facts and circumstances providing a basis for the
Participant’s Termination of Employment under the provision so indicated
(including such information required herein for purposes of a Participant to
terminate his or her employment with Good Reason).  The failure by the
Participant or the Company to set forth in such notice of termination any fact
or circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Participant or the Company hereunder or preclude the
Participant or the Company from asserting such fact or circumstance in enforcing
the Participant’s or the Company’s rights hereunder.

 

(b)           If a Participant has a Qualifying Termination, the Date of
Termination shall be the date specified in the notice of termination (which, in
the case of a termination other than for Cause or a termination for Good Reason,
shall not be fewer than five (5) nor more than twenty (20) business days from
the date such notice is given).  If a Participant’s Termination of Employment is
for Cause, the Date of Termination shall be as set forth in the definition of
“Cause”  in Article II hereunder.

 

4.2.        Severance Payments.  If the Participant has a Qualifying
Termination, then, subject to Section 4.3, the Company shall or shall cause an
Affiliate, to provide the Participant with the following:

 

(a)           Accrued Obligations;

 

(b)           the Prorated Bonus, payable either (x) with respect to a
Qualifying Termination occurring prior to a Change in Control, in two
installments—fifty percent (50%) on the sixtieth

 

6

--------------------------------------------------------------------------------


 

(60th) day following such Qualifying Termination and fifty percent (50%) on the
first business day of the seventh calendar month following the month in which
the Date of Termination occurred, or (y) with respect to a Qualifying
Termination occurring on or after a Change in Control, in a single lump sum on
the sixtieth (60th) day following such Qualifying Termination;

 

(c)           a lump sum payment in an amount equal to the Cash Severance
Benefit;

 

(d)           continued coverage for such Participant and his or her spouse and
dependents in all medical and dental insurance plans maintained by the Company
and its Affiliates for the most senior officers of any of the Company and its
Affiliates (collectively, the “Continued Benefit Plans”) for a period of months
equal to the greater of (x) the Participant’s Severance Multiplier multiplied by
twelve (12)  (such period, the “Contractual Coverage Period”) and (y) the length
of period during which the Participant and his or her spouse or domestic partner
and dependents are eligible to elect continuation coverage under the Continued
Benefit Plan pursuant to COBRA; provided that such coverage shall run
concurrently with the period provided under COBRA, and the cost of such
Continued Benefits shall be paid by the Participant on an after-tax basis; and
provided further that such coverage shall cease earlier than the expiration of
continued coverage period upon any date that the Participant becomes eligible to
receive medical and dental insurance through a new employer;

 

(e)           a lump sum cash payment equal to (x) the Applicable COBRA Premium
multiplied by the total number of months in the Contractual Coverage Period
(without regard to any early termination of such period pursuant to subsection
(d) above) minus (y) the monthly employee contribution rate that is paid by
Company employees generally for the same or similar coverage, as in effect on
the Date of Termination (and which amount shall in no event be greater than the
employee contribution rate for the applicable level of coverage as in effect
immediately prior to the Date of Termination);

 

(f)            reimbursement for the cost of outplacement services (the scope
and provider of which shall be selected by the Participant in the Participant’s
sole discretion) incurred by the Participant prior to the last day of the second
calendar year following the year in which the Date of Termination occurred;
provided that the cost of such outplacement shall not exceed $10,000 and the
Participant shall be reimbursed for the cost of outplacement services promptly
upon submission of reasonable substantiation of such costs but not later than
the third calendar year following the calendar year in which the Date of
Termination occurred;

 

(g)           except as otherwise provided under the Level 3
Communications, Inc. 2012 Management Incentive and Retention Plan, either
(x) with respect to a Termination of Employment occurring prior to a Change in
Control but before the date on which such Participant becomes
retirement-eligible in accordance with the Company’s retirement plan or policy
then in effect, vesting of that portion of such Participant’s equity-based
awards (whether granted under the Level 3 Communications, Inc. Stock Plan or
otherwise) that would have vested, but for such Termination of Employment, based
solely on the Participant’s continued employment with the Company or any of its
Affiliates within the twelve (12) months following such Termination of
Employment (without regard to any subsequent acceleration events), or (y) with
respect to a Termination of Employment occurring prior to a Change in Control
and on or after the date on which such Participant becomes retirement-eligible
in accordance with the

 

7

--------------------------------------------------------------------------------


 

Company’s retirement plan or policy then in effect, vesting of all of such
Participant’s equity-based awards (whether granted under the Level 3
Communications, Inc. Stock Plan or otherwise) that vest based solely on the
Participant’s continued employment with the Company or any of its Affiliates;
provided, however, that any outperform stock appreciation rights held by the
Participant (“OSOs”) that become vested pursuant to this paragraph (g) shall be
settled on the Settlement Date (as defined in and set forth in the applicable
OSO award agreement), and in each case of (x) and (y), awards that vest based on
the satisfaction of performance criteria (which, for the avoidance of doubt,
shall not include OSOs) shall vest pursuant to this paragraph (g) only to the
extent that such performance criteria are satisfied based on pro-forma
performance over the entire applicable performance period extrapolated from the
first day of the applicable performance period through the Date of Termination;
provided further, however, that this paragraph (g) shall apply to a given award
only to the extent that it provides better treatment than provided by the
applicable plan, award agreement or other agreement between the Company and the
Participant that governs such award; and

 

(h)           except as otherwise set forth below, to the extent not theretofore
paid or provided, any benefits under any employee benefit plan, agreement,
arrangement or policy in accordance with the terms of the underlying plan,
agreement, arrangement or policy, other than plans, agreements, arrangements or
policies providing for severance benefits.

 

4.3.        Conditions to Receipt of Severance Benefits.  As a condition to
receipt of any payment or benefits under Section 4.2, the Participant must
execute, deliver to the Company and not revoke a Release Agreement substantially
in the form attached hereto as Exhibit C (and any revocation period contained in
such Release Agreement shall have expired) within sixty (60) days following the
Participant’s Date of Termination.  In addition, such payments and benefits
shall immediately terminate, and the Company and its Affiliates shall have no
further obligations to a Participant with respect thereto, in the event that
such Participant breaches any provision of his or her Restrictive Covenant
Agreement.

 

4.4.        Timing of Payment.  Subject to satisfaction of the conditions set
forth in Section 4.3 and Article VI, the amounts payable pursuant to
Section 4.2(a), 4.2(c) and 4.2(e) with respect to a Participant shall be made on
the sixtieth (60th) day following the Participant’s Date of Termination or, if
such day does not fall on a business day, the first business day thereafter.

 

4.5.        Change in Control Benefits.  Except as otherwise provided under the
Level 3 Communications, Inc. 2012 Management Incentive and Retention Plan or an
award agreement governing an award outstanding as of the Effective Date, upon a
Change in Control, regardless of whether a Participant experiences a Termination
of Employment, all equity-based awards (whether granted under the Level 3
Communications, Inc. Stock Plan or otherwise) held by each Participant shall
vest; provided, however, that any OSOs that become vested pursuant to this
Section 4.5 shall be settled on the Settlement Date (as defined in and set forth
in the applicable OSO award agreement), and awards that vest based on the
satisfaction of performance criteria (which, for the avoidance of doubt, shall
not include OSOs) shall vest pursuant to this Section 4.5 only to the extent
that such performance criteria are satisfied based on pro-forma performance over
the entire applicable performance period extrapolated from the first day of the
applicable performance period through the date of the Change in Control.

 

8

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, this Section 4.5 shall apply to a given
equity-based award only to the extent that it provides better treatment than
provided by the applicable plan, award agreement or other agreement between the
Company and the Participant that governs such award.

 

4.6.        No Duplication of Benefits.  Except as otherwise expressly provided
pursuant to the Plan, the Plan shall be construed and administered in a manner
that avoids duplication of compensation and benefits that may be provided under
any other plan, program, policy or other arrangement or individual contract with
or provided by the Company or any Affiliates.  In the event that a Participant
is covered by any other plan, program, policy or other arrangement or individual
contract in effect as of his or her Date of Termination, that may duplicate the
payments and benefits provided for in Section 4.2(a) through (g), the Company
may reduce or eliminate the duplicative benefits provided for under the Plan but
solely to the extent that such reduction or elimination does not cause the
Participant to be subject to penalty taxes under Section 409A of the Code.

 

4.7.        No Effect on Other Benefits.  This Plan does not abrogate any of the
usual entitlements which a Participant has or will have, first, while a regular
employee, and subsequently, after termination, and a Participant shall be
entitled to receive all benefits payable to him or her under each and every
“employee benefit plan” (as defined under Section 3(2) of ERISA, whether or not
subject to ERISA) and deriving from his or her employment with the Company and
its Affiliates, but solely in accordance with the terms and provisions thereof.

 

Article V - Withholding Taxes

 

The Company and its Affiliates may withhold from all payments due to the
Participant (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, are required to be withheld.

 

Article VI - Certain Additional Agreements under Section 409A

 

6.1.        Delay of Payment.  In the event that a payment to be made pursuant
to Section 4.2 or any other amount under the Plan that constitutes nonqualified
deferred compensation subject to Section 409A of the Code is to be made to a
Specified Employee, such payment will be delayed for six (6) months after the
Date of Termination and paid in a single lump sum on the first business day of
the month following the end of such six (6) month period.  If a Participant who
is a Specified Employee dies within six (6) months following such Date of
Termination, any such delayed payments shall not be further delayed, and shall
be immediately payable within thirty (30) days to his or her estate in
accordance with the applicable provisions of the Plan.

 

6.2.        Section 409A.  The Plan is intended to comply with the requirements
of Section 409A of the Code or an exemption or exclusion therefrom and, with
respect to amounts that are subject to Section 409A of the Code, shall in all
respects be administered in accordance with Section 409A of the Code.  Each
payment under the Plan shall be treated as a separate payment for purposes of
Section 409A of the Code.  In no event may any Participant, directly or
indirectly, designate the calendar year of any payment to be made under the
Plan.  Notwithstanding any other provision of the Plan to the contrary, with
respect to any Participant’s

 

9

--------------------------------------------------------------------------------


 

equity-based award that constitutes nonqualified deferred compensation subject
to Section 409A of the Code (“NQDC Award”), to the extent the Plan provides that
upon a Change in Control the Participant is to become vested in, and such  NQDC
Award to paid or settled (to the extent vested), as applicable, the Participant
shall become so vested in the NQDC Award upon such Change in Control but payment
or settlement, as applicable, of the NQDC Award shall not be paid or be settled
(and shall instead be paid or settled as of the event or date otherwise provided
by its terms) unless the Change in Control constitutes a “change in control
event” as described in Treasury Regulation Section 1.409A-3(i)(5).  All
reimbursements and in-kind benefits provided under the Plan that constitute
nonqualified deferred compensation subject to Section 409A of the Code shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, without limitation, that (i) in no event shall reimbursements
by the Company under the Plan be made later than the end of the calendar year
next following the calendar year in which the applicable fees and expenses were
incurred; provided, that the Participant shall have submitted an invoice for
such fees and expenses at least ten (10) days before the end of the calendar
year next following the calendar year in which such fees and expenses were
incurred; (ii) the amount of in-kind benefits that the Company is obligated to
pay or provide in any given calendar year (other than medical reimbursements
described in Treas. Reg. § 1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind
benefits that the Company is obligated to pay or provide in any other calendar
year; (iii) the Participant’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Participant’s remaining lifetime (or if longer, through the twentieth (20th)
anniversary of the Date of Termination).  While the payments and benefits
provided hereunder are intended to be structured in a manner to avoid the
implication of any penalty taxes under Section 409A of the Code, in no event
whatsoever shall the Company or any of its Affiliates be liable for any
additional tax, interest or penalties that may be imposed on a Participant as a
result of Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code (other than for withholding obligations or other
obligations applicable to employers, if any, under Section 409A of the Code).

 

6.3.        No Adverse Action.  Neither the Company nor any Affiliate of the
Company shall take any action that would expose any payment or benefit to a
Participant under the Plan to the additional tax imposed under Section 409A of
the Code unless (i) the Company is obligated to take the action under an
agreement, plan or arrangement, (ii) a Participant requests the action,
(iii) the Company advises such Participant in writing that the action may result
in the imposition of the additional tax and (iv) such Participant subsequently
requests the action in a writing that acknowledges that he or she will be
responsible for any effect of the action under Section 409A.

 

Article VII - Successors; Binding Agreement

 

7.1.        The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation, by operation of law or otherwise) to all or
substantially all of the business or assets of the Company to unconditionally
assume all of the obligations of the Company hereunder.  Further, the Company
will require each Affiliate or the acquiror of each Affiliate or division that
employs a Participant and that ceases to be an Affiliate or division of the
Company to establish and maintain a plan that is identical, in all material
respects, to the Plan, and designate the Participant as a participant in such
plan until the second anniversary of the

 

10

--------------------------------------------------------------------------------


 

divestiture of such Affiliate or division.  Failure of the Company to obtain
such assumption prior to the effectiveness of any such succession shall
constitute Good Reason hereunder and shall entitle the Participants to
compensation and other benefits in the same amount and on the same terms as the
Participants would be entitled hereunder if they had a Qualifying Termination,
except that for purposes of implementing the foregoing, the date on which any
succession becomes effective shall be deemed the Date of Termination.

 

7.2.        The benefits provided under the Plan shall inure to the benefit of
and be enforceable by the Participant’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  If the Participant shall die while any amounts would be payable to
the Participant hereunder had the Participant continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of the Plan to such person or persons appointed in writing by the
Participant to receive such amounts or, if no person is so appointed, to the
Participant’s estate.

 

Article VIII - Miscellaneous

 

8.1.        Notices.  All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

if to the Participant:

 

At the most recent address on file at the Company.

 

if to the Company:

 

Level 3 Communications, Inc.

1025 Eldorado Blvd.

Broomfield, CO 80021

Attention: Chief Executive Officer and Chief Legal Officer

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by the addressee.

 

Notice to the Participant shall be deemed given when mailed or given by hand
delivery.

 

8.2.        No Setoff; No Mitigation; Resolution of Disputes and Costs.

 

(a)           The Company’s obligation to make the payments provided for in the
Plan and otherwise to perform its obligations hereunder shall not be affected by
any set-off, counterclaim, recoupment, defense or other claim, right or action
that the Company may have against the Participant or others.  In no event shall
a Participant be obligated to seek other employment or take other action by way
of mitigation of the amounts payable to the Participant under any of the
provisions of the Plan and such amounts shall not be reduced whether or not the
Participant obtains other employment.

 

11

--------------------------------------------------------------------------------


 

(b)           Participants may submit claims for benefits by giving notice to
the Company pursuant to Section 8.1.  If a Participant believes that he or she
has not received coverage or benefits to which he or she is entitled under the
Plan, the Participant may notify the Company in writing of a claim for coverage
or benefits.  If the claim for coverage or benefits is denied in whole or in
part, the Company shall notify the applicant in writing of such denial within
thirty (30) days of such claim (which may be extended to sixty (60) days under
special circumstances), with such notice setting forth (i) the specific reasons
for the denial; (ii) the Plan provisions upon which the denial is based;
(iii) any additional material or information necessary for the applicant to
perfect his or her claim and (iv) the procedures for requesting a review of the
denial.  Upon a denial of a claim by the Company, the Participant may
(i) request a review of the denial by the Committee or, where review authority
has been so delegated, by such other person or entity as may be designated by
the Committee for this purpose; (ii) review any Plan documents relevant to his
or her claim and (iii) submit issues and comments to the Committee or its
delegate that are relevant to the review.  Any request for review must be made
in writing and received by the Committee or its delegate within sixty (60) days
of the date the applicant received notice of the initial denial, unless special
circumstances require an extension of time for processing.  The Committee or its
delegate will make a written ruling on the applicant’s request for review
setting forth the reasons for the decision and the Plan provisions upon which
the denial, if appropriate, is based.  This written ruling shall be made within
thirty (30) days of the date the Committee or its delegate receives the
applicant’s request for review unless special circumstances require an extension
of time for processing, in which case a decision will be rendered as soon as
possible, but not later than sixty (60) days after receipt of the request for
review.  All extensions of time permitted by this Section 8.2 will be permitted
at the sole discretion of the Committee or its delegate.  If the Committee does
not provide the Participant with written notice of the denial of his or her
appeal, the Participant’s claim shall be deemed denied.  Notwithstanding
anything in the Plan to the contrary, any court, tribunal or arbitration panel
that adjudicates any dispute, controversy or claim arising between a Participant
and the Company, or any of their delegates or successors, in respect of a
Participant’s Qualifying Termination occurring after a Potential Change in
Control, will apply a de novo standard of review to any determinations made by
the Company, Committee or any other person.  Such de novo standard shall apply
notwithstanding the grant of full discretion hereunder to any person or
characterization of any such decision by such person as final, binding or
conclusive on any party.

 

(c)           If any contest or dispute shall arise under the Plan involving a
Participant’s Termination of Employment or involving the failure or refusal of
the Company to perform fully in accordance with the terms hereof, in either case
following a Change in Control, the Company shall or shall cause an Affiliate to
reimburse the Participant on a current basis for all reasonable legal fees and
related expenses, if any, incurred by the Participant at any time from the Date
of Termination through the Participant’s remaining lifetime (or, if longer,
through the 20th anniversary of the Change in Control) in connection with such
contest or dispute (regardless of the result thereof), together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code, such interest to accrue
thirty (30) days from the date the Company receives the Participant’s statement
for such fees and expenses through the date of payment thereof, regardless of
whether or not the Participant’s claim is upheld by a court of competent
jurisdiction or an arbitration panel; provided, however, that the Participant
shall be required to repay immediately any such amounts to the Company to the
extent that a court or an arbitration panel issues a final and non-appealable
order setting forth the determination that the position taken by

 

12

--------------------------------------------------------------------------------


 

the Participant was frivolous or advanced by the Participant in bad faith.  The
amount of such legal fees and expenses that the Company is obligated to pay in
any given calendar year shall not affect the legal fees and expenses that the
Company is obligated to pay in any other calendar year, and the Participant’s
right to have the Company pay such legal fees and expenses may not be liquidated
or exchanged for any other benefit.

 

8.3.        Survival.  The respective obligations and benefits afforded to the
Company, its Affiliates and the Participant shall survive the termination of the
Plan.

 

8.4.        Governing Law; Validity.  To the extent not preempted by federal
law, the Plan, and all benefits and agreements hereunder, and any and all
disputes in connection therewith, shall be governed by and construed in
accordance with the substantive laws of the State of Delaware, without regard to
conflict or choice of law principles which might otherwise refer the
construction, interpretation or enforceability of the Plan to the substantive
law of another jurisdiction.

 

8.5.        Amendment and Termination.  The Board may amend (and, by amendment,
terminate) the Plan at any time; provided, however, that (i) no amendment that
reduces or eliminates any benefit or other entitlement of any Participant or
that is otherwise adverse to the interests of a Participant (an “Adverse
Amendment”) may take effect for a period of at least twelve (12) months, and any
such amendment shall be void and of no effect unless the Participant was
notified of such amendment; (ii) no Adverse Amendment may be adopted during the
period of time beginning on a Potential Change in Control and ending on the
earlier of (a) the termination of the agreement that constituted the Potential
Change in Control and (b) the second anniversary of the resulting Change in
Control, without the Participant’s written consent and (iii) no Adverse
Amendment may be adopted during the period commencing on a Change in Control and
ending on the second anniversary of the Change in Control without the
Participant’s written consent.  For the avoidance of doubt, the Board is
expressly permitted, without the consent of any Participant, to amend the list
of “Restricted Entities” set forth on Exhibit D hereto in its reasonable
discretion in order to reflect changes in the businesses and industries in which
the Company or any of its Affiliates operates or other changes in business
circumstances, and no such amendment shall be deemed an Adverse Amendment
hereunder.  The Company shall notify all Participants of each amendment to
Exhibit D in accordance with Section 8.1 above.  The Participant’s or the
Company’s failure to insist upon strict compliance with any provision of this
Agreement or the failure to assert any right the Participant or the Company may
have hereunder, including, without limitation, the right of the Participant to
terminate employment for Good Reason, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement; provided,
however, that in all events a Participant shall not have Good Reason to
terminate his or her employment based upon the occurrence or non-occurrence of a
particular event more than ninety (90) days following the initial occurrence or
non-occurrence of such event.

 

8.6.        Interpretation and Administration.  The Plan shall be administered
by the Committee.  Unless otherwise provided in the Plan, actions of the
Committee shall be taken by a majority vote of its members.   Subject to
Section 8.2 of the Plan, the Committee shall have the authority (i) to exercise
all of the powers granted to it under the Plan, (ii) to construe, interpret and
implement the Plan, (iii) to prescribe, amend and rescind rules and regulations
relating to the

 

13

--------------------------------------------------------------------------------


 

Plan, (iv) to make all determinations necessary or advisable in administration
of the Plan and (v) to correct any defect, supply any omission and reconcile any
inconsistency in the Plan.  The invalidity or unenforceability of any provision
of the Plan shall not affect the validity or enforceability of any other
provision of the Plan.

 

8.7.        Liability.  No member of the Board shall be personally liable by
reason of any contract or other instrument executed by such member or on his or
her behalf in his or her capacity as a member of the Board or Committee or for
any mistake of judgment made in good faith or upon the advice of counsel, and
the Company shall indemnify and hold harmless each member of the Committee, and
each other employee, officer or director of the Company to whom any duty or
power relating to the administration or interpretation of the Plan may be
allocated or delegated, against all costs and expenses (including counsel fees)
and liabilities (including sums paid in settlement of a claim) arising out of
any act or omission to act in connection with the Plan unless arising out of
such person’s own fraud or willful misconduct; provided, however, that approval
of the Board shall be required for the payment of any amount in settlement of a
claim against any such person.  The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s certificate or articles of incorporation or
by-laws, each as may be amended from time to time, as a matter of law or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

8.8.        Type of Plan.  This Plan is intended to be, and shall be interpreted
(a) as an unfunded employee welfare plan under Section 3(1) of ERISA and
Section 2520.104-24 of the Department of Labor Regulations, maintained primarily
for the purpose of providing employee welfare benefits, to the extent that it
provides welfare benefits, and under Sections 201, 301 and 401 of ERISA, as a
plan that is unfunded and maintained primarily for the purpose of providing
deferred compensation, to the extent that it provides such compensation, in each
case for a select group of management or highly compensated employees and (b) to
comply with the requirements of Section 409A of the Code.

 

8.9.        Funding.  The Company and the Affiliate of the Company employing the
Participant shall be joint and severally responsible for any payments and
benefits hereunder.  The Plan shall be unfunded and all payments hereunder and
expenses incurred in connection with the Plan shall be paid from the general
assets of the Company.

 

8.10.      Headings.  The Section headings contained herein are for convenience
of reference only, and shall not be construed as defining or limiting the matter
contained thereunder.

 

8.11.      Entire Agreement.  In the event of any inconsistency or conflict
between the terms of the Plan and the terms of any other plan in which a
Participant participates or any agreement to which a Participant is a party, the
terms of this Plan shall control.

 

8.12.      Nonassignability.  Benefits under the Plan may not be sold, assigned,
transferred, pledged, anticipated, mortgaged or otherwise encumbered,
transferred, hypothecated or conveyed in advance of actual receipt of the
amounts, if any, payable hereunder, or any part thereof, by the Participant.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Participation Notice

 

Personal & Confidential

 

[·], 2012

 

[NAME]
[ADDRESS]

 

Dear [FIRST NAME]:

 

I am pleased to inform you that you have been selected to participate in the
Level 3 Communications, Inc. Key Executive Severance Plan (the “Plan”), which
has been established to provide eligible executives of the Company, who are
involuntarily terminated from employment in certain limited circumstances, with
severance and welfare benefits.  The terms and conditions of your participation
are set forth in and governed by the terms of the Plan and this participation
notice (this “Participation Notice”).

 

For purposes of your participation in the Plan, the following terms shall have
the respective meanings set forth herein:

 

“Cash Severance Benefit” means an amount equal to the product of the Severance
Multiplier and [the sum of] your Base Salary [and your Target Bonus on the Date
of Termination].

 

“Severance Multiplier” means [0.75] [1] [2].

 

Other capitalized terms used but not otherwise defined herein shall have the
same meaning as set forth in the Plan.

 

It is important that the terms and conditions of your participation in the Plan
as set forth in this Participation Notice be kept confidential, as they pertain
only to you.  Please acknowledge your acceptance of these terms and your
participation in the Plan by executing a Restrictive Covenant Agreement as set
forth in the Plan.  If you have any questions regarding this Participation
Notice or the Plan, please direct those questions to [·].

 

Sincerely,

 

15

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RESTRICTIVE COVENANT AGREEMENT

 

As a condition of my becoming a Participant in the Level 3 Communications, Inc.
Key Executive Severance Plan (the “Plan”) and receiving any payments or benefits
thereunder, and in consideration of my continued employment with the Company and
its Affiliates (collectively, the “Company Group”), I acknowledge the terms and
conditions of my participation in the Plan as set forth in my Participation
Notice and agree to the following:

 

Section 1.              Definitions.

 

Capitalized terms used, but not defined, herein shall have the meaning given to
them in the Plan.

 

Section 2.              Participation in the Plan.

 

By executing this Restrictive Covenant Agreement (the “Agreement”), I
acknowledge that I have been designated as a Participant in the Plan, and that
my becoming a Participant is conditioned upon my execution of this Agreement.  I
acknowledge further that I have been provided a copy of the Plan and, as an
express condition to my participation in, eligibility for, or receipt of, any
payments or benefits under the Plan, I agree to be bound by the terms of both
the Plan and this Agreement.  I acknowledge further that a breach of this
Agreement will constitute Cause under the Plan, pursuant to which my employment
may be terminated without any right to receive any payments or benefits
thereunder, and in addition to any other rights or remedies that the Company or
any of its Affiliates may have as a result of any breach of this Agreement, I
acknowledge and agree that any payments or benefits to which I might otherwise
be entitled under the Plan will immediately terminate, and neither the Company
nor any of its Affiliates will have any further obligations to me under the
Plan, following any breach of this Agreement.

 

Section 3.              Confidential Information and Intellectual Property.

 

(a)           I represent that I am a party to an Employee Confidentiality and
Intellectual Property Agreement with the Company, dated [·], and agree that such
Employee Confidentiality and Intellectual Property Agreement shall survive and
not be superseded by this Agreement and shall survive the termination of my
employment.

 

(b)           Company Policies.  I acknowledge and agree that in addition to any
covenants or restrictions set forth herein, I will at all times continue to be
bound by the Company’s intellectual property and confidential information
policies as in effect from time to time.

 

Section 4.              Returning Company Group Documents and Property.

 

I agree that, at the time of any termination of my employment with the Company
Group for any reason, I will deliver to the Company (and will not keep in my
possession, recreate, or deliver to anyone else) any and all other property
belonging to the Company or any other member of the Company Group, including but
not limited to all Confidential Information and all other documents (including
any copies thereof) in any form belonging to the Company,

 

--------------------------------------------------------------------------------


 

materials, information, and property developed by me pursuant to my employment
or otherwise belonging to the Company or any member of the Company Group, cell
phone, smart phone, iPad, computer (including any laptop or desktop computer,
and peripheral devices), beeper, keys, card access to the building and office
floors, employee handbook, phone card, computer user name and password, disks,
and voicemail code.  I agree further that any property situated on the Company’s
premises and owned by the Company (or any other member of the Company Group),
including disks and other storage media, filing cabinets, and other work areas,
is subject to inspection by personnel of any member of the Company Group at any
time with or without notice.

 

Section 5.              Disclosure of Agreement.

 

As long as it remains in effect, I will disclose the existence of this Agreement
to any prospective employer, partner, co-venturer, investor, or lender prior to
entering into an employment, partnership, or other business relationship with
such person or entity.

 

Section 6.              Noncompetition; Nonsolicitation; Nondisparagement.

 

(a)           Noncompetition and Nonsolicitation.  During the period of my
employment with any of the members of the Company Group and the Restricted
Period (as defined below), I will not (a) directly or indirectly encourage,
solicit, or induce, or in any manner attempt to encourage, solicit, or induce,
any person employed by, or providing consulting services to, any member of the
Company Group to terminate such person’s employment or services (or in the case
of a consultant, to materially reduce such services) with the Company Group;
(b) hire any individual who was employed by the Company Group within the six
(6) month period prior to the date of such hiring and with whom I had contact
during my employment with the Company Group within the six (6) month period
prior to the date of such hiring; (c) induce or attempt to induce any customer,
supplier, licensee, or other business relation of the Company Group to cease
doing business with or reduce the amount of its business with the Company Group
or interfere with the relationship between any such customer, supplier,
licensee, or business relation and the Company Group; or (d) directly or
indirectly engage in, own, invest in, manage, be employed by, consult, advise,
assist, loan money to, or promote business for any person(s) or entity who or
which is engaged in the same business as the Company Group, offers for sale the
same products or services as the Company Group, or otherwise is a competitor of
Company Group.  Clause (d) of the preceding sentence shall include but shall not
be limited to the companies (and types of companies) set forth on Exhibit D to
the Plan, which, for the avoidance of doubt, may be updated or amended by the
Company from time to time without my consent in accordance with the terms of the
Plan.  For purposes of this Agreement, the term “Restricted Period” means the
period commencing on my Date of Termination and continuing thereafter for a
number of months equal to the product of (I) twelve and (II) the Severance
Multiplier. (1)

 

--------------------------------------------------------------------------------

(1)  California-based employees to receive a form of this Exhibit A without
noncompetition and nonsolicitation to the extent prohibited by law.

 

2

--------------------------------------------------------------------------------


 

(b)           Nondisparagement.  I agree that, during the period of my
employment with any of the members of the Company Group and at all times
thereafter, I will not make any disparaging or defamatory comments regarding any
member of the Company Group or its respective current or former directors,
officers, or employees in any respect or make any comments concerning any aspect
of my relationship with any member of the Company Group or any conduct or events
which precipitated any termination of my employment from any member of the
Company Group.  However, my obligations under this subsection (b) shall not
apply to disclosures required by applicable law, regulation, or order of a court
or governmental agency.

 

Section 7.              Reasonableness of Restrictions.

 

I acknowledge and recognize the highly competitive nature of the business of the
members of the Company Group, that access to Confidential Information renders me
special and unique within the industry of the members of the Company Group, and
that I will have the opportunity to develop substantial relationships with
existing and prospective clients, accounts, customers, consultants, contractors,
investors, and strategic partners of the members of the Company Group during the
course of and as a result of my employment with any of the members of the
Company Group.  In light of the foregoing, I recognize and acknowledge that the
restrictions and limitations set forth in this Agreement are reasonable and
valid in geographical and temporal scope and in all other respects and are
essential to protect the value of the business and assets of the Company Group. 
I acknowledge further that the restrictions and limitations set forth in this
Agreement will not materially interfere with my ability to earn a living
following the termination of my employment with the Company Group and that my
ability to earn a livelihood without violating such restrictions is a material
condition to my employment with the Company Group.

 

Section 8.              Independence; Severability; Blue Pencil.

 

Each of the rights enumerated in this Agreement shall be independent of the
others and shall be in addition to and not in lieu of any other rights and
remedies available to the members of the Company Group at law or in equity.  If
any of the provisions of this Agreement or any part of any of them is hereafter
construed or adjudicated to be invalid or unenforceable, the same shall not
affect the remainder of this Agreement, which shall be given full effect without
regard to the invalid portions.  If any of the covenants contained herein are
held to be invalid or unenforceable because of the duration of such provisions
or the area or scope covered thereby, I agree that the court making such
determination shall have the power to reduce the duration, scope, and area of
such provision to the maximum and/or broadest duration, scope, and area
permissible by law, and in its reduced form said provision shall then be
enforceable.

 

Section 9.              Injunctive Relief.

 

I expressly acknowledge that any breach or threatened breach of any of the terms
or conditions set forth in this Agreement may result in substantial, continuing,
and irreparable injury to one or more of the members of the Company Group. 
Therefore, I hereby agree that, in addition to any other remedy that may be
available to any member of the Company Group, any member of the Company Group,
on its own behalf or on behalf of any other member or members

 

3

--------------------------------------------------------------------------------


 

of the Company Group, shall be entitled to seek injunctive relief, specific
performance, or other equitable relief by a court of appropriate jurisdiction in
the event of any breach or threatened breach of the terms of this Agreement
without the necessity of proving irreparable harm or injury as a result of such
breach or threatened breach.  Notwithstanding any other provision to the
contrary, I acknowledge and agree that the Restricted Period shall be tolled
during any period of violation of any of the covenants in Section 6 hereof and
during any other period required for litigation during which the Company or any
other member of the Company Group seeks to enforce such covenants against me if
it is ultimately determined that I was in breach of such covenants.

 

Section 10.            Cooperation.

 

I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and any other member of the
Company Group and its or their respective counsel in connection with any
investigation, administrative proceeding, or litigation relating to any matter
that occurred during my employment in which I was involved or of which I have
knowledge.  As a condition of such cooperation, the Company shall reimburse me
for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to my compliance with this paragraph.  I also agree that, in the
event that I am subpoenaed by any person or entity (including, but not limited
to, any government agency) to give testimony or provide documents (in a
deposition, court proceeding, or otherwise) that in any way relates to my
employment by the Company Group, I will give prompt notice of such request to
the Company and will make no disclosure until the Company or the other
applicable member of the Company Group has had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure.

 

Section 11.            General Provisions.

 

(a)           Governing Law and Jurisdiction.  EXCEPT WHERE PREEMPTED BY FEDERAL
LAW, THE VALIDITY, INTERPRETATION, CONSTRUCTION, AND PERFORMANCE OF THIS
AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE,
WITHOUT REGARD TO CONFLICT OF LAWS RULES.  FURTHER, I HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS AGREEMENT.

 

(b)           Entire Agreement.  This Agreement, together with the Plan and any
other agreements executed by me in connection with my participation in the Plan
sets forth the entire agreement and understanding between the Company and me
relating to the subject matter herein and merges all prior discussions between
us.  No modification or amendment to this Agreement or any waiver of any rights
under this Agreement will be effective unless in writing signed by the party to
be charged.  Any subsequent change or changes in my duties, obligations, rights,
or compensation will not affect the validity or scope of this Agreement.

 

4

--------------------------------------------------------------------------------


 

(c)           No Right of Continued Employment.  I acknowledge and agree that
nothing contained herein or in the Plan shall be construed as granting me any
right to continued employment by the Company Group, and the right of my employer
to terminate my employment at any time and for any reason, with or without
cause, is specifically reserved.

 

(d)           Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators, and other legal representatives and will be
for the benefit of the Company, its successors, and its assigns.  I expressly
acknowledge and agree that this Agreement may be assigned by the Company without
my consent to any other member of the Company Group as well as any purchaser of
all or substantially all of the assets or stock of the Company or of any
business or division of the Company Group for which I provide services, whether
by purchase, merger, or other similar corporate transaction.

 

(e)           Survival.  The provisions of this Agreement shall survive the
termination of my employment with the Company Group or the assignment of this
Agreement by the Company to any successor in interest or other assignee.

 

*              *              *

 

I,                                     , have executed this Agreement on the
respective date set forth below:

 

Date:

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Type/Print Name)

 

5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RELEASE AGREEMENT

 

This Release Agreement (this “Agreement”) is executed and agreed to by
[Participant] pursuant to the terms and conditions of the Level 3
Communications, Inc. Key Executive Severance Plan (the “Plan”).  Capitalized
terms used, but not defined, herein shall have the meaning given to them in the
Plan.

 

In consideration of the promises set forth herein, I acknowledge and agree as to
the following:

 

Section 1.              Opportunity for Review; Acceptance.

 

This Agreement may be executed at any time during the period commencing on the
Date of Termination and ending on [·](1)  (the “Review Period”), and during the
Review Period, the terms and conditions set forth herein should be carefully
reviewed and considered.  To accept this Agreement, and the terms and conditions
contained herein, prior to the expiration of the Review Period, this Agreement
must be executed and dated where indicated below and returned to the Company in
accordance with the notice provisions set forth in the Plan.  Notwithstanding
anything contained herein to the contrary, this Agreement will not become
effective or enforceable for a period of seven (7) calendar days following the
date of its execution (the “Revocation Period”), during which time such
execution may be revoked by notifying the Company in accordance with the notice
provisions set forth in the Plan no later than 5:00 p.m. on the seventh (7th)
calendar day following its execution.  Provided that the Agreement is timely
executed and not timely revoked, the eighth (8th) day following the date on
which this Agreement is executed shall be its effective date.  In the event that
the Agreement is not timely executed and delivered to the Company, or if the
Agreement is otherwise timely revoked during the Revocation Period, this
Agreement will be null and void and of no effect, and the Company will have no
obligations to provide any severance benefits under the Plan that are
conditioned upon the execution and non-revocation of this Agreement.

 

Section 2.              Employment Status and Separation Payments.

 

(a)           Employment Status.  I acknowledge my separation from employment
with the Company and its Affiliates (the “Company Group”), and my Date of
Termination under the Plan, is                           , and after Date of
Termination I will not represent myself as being an employee, officer, agent, or
representative of the Company or any other member of the Company Group.

 

(b)           Accrued Benefits.  I understand that the Date of Termination shall
be the termination date of my employment for purposes of participation in and
coverage under all

 

--------------------------------------------------------------------------------

(1)  Insert the date that is 21 days following the Date of Termination, or if
such termination occurs “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is 45 days following
the Date of Termination.

 

--------------------------------------------------------------------------------


 

benefit plans and programs sponsored by or through the Company and any other
member of the Company Group, except as otherwise provided herein.  I will be
paid or provided the Accrued Obligations in accordance with the terms of the
Plan regardless of whether this Agreement becomes effective.

 

(c)           Severance Payments and Benefits.  In consideration of my release
and waiver of claims set forth in Section 3 below, and conditioned upon my
execution and non-revocation of this Agreement, and subject to all other terms
and conditions of the Plan, including without limitation my continued compliance
with my Restrictive Covenant Agreement, the Company will provide me with the
severance payments and benefits set forth in Section 4.2 of the Plan in
accordance with the terms of the Plan.

 

(d)           No Further Benefits.  I hereby acknowledge and agree that the
payment(s) and other benefits provided pursuant to this Section 2 are in full
discharge of any and all liabilities and obligations of the Company and each
other member of the Company Group to me, monetarily or with respect to employee
benefits or otherwise, including but not limited to any and all obligations
arising under any alleged written or oral employment agreement, policy, plan, or
procedure of the Company or any other member of the Company Group or any alleged
understanding or arrangement between me and the Company or any other member of
the Company Group[, other than any payments or benefits, if any to which I am
entitled pursuant to the Level 3 Communications, Inc. 2012 Management Incentive
and Retention Plan (the “MRIP Benefits”)] (2).

 

Section 3.              Release and Waiver of Claims.

 

(a)           Definitions.  As used in this Agreement, the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law,
equity, or otherwise.

 

(b)           Release.  For and in consideration of the payments and benefits
described in Section 2 above, and other good and valuable consideration, I, for
and on behalf of myself and my heirs, administrators, executors, and assigns,
effective the date hereof, do fully and forever release, remise, and discharge
each member of the Company Group and their successors and assigns, together with
their respective officers, directors, partners, shareholders, employees, and
agents (collectively, and with the Company, the “Company Parties”) from any and
all claims whatsoever up to the date hereof that I had, may have had, or now
have against the Company Parties, whether known or unknown, for or by reason of
any matter, cause, or thing whatsoever, including any claim arising out of or
attributable to my employment or the termination of my employment with the
Company, whether for tort, breach of express or implied employment contract,
intentional infliction of emotional distress, wrongful termination, unjust
dismissal, defamation, libel, or slander, or under any federal, state, or local
law dealing with discrimination

 

--------------------------------------------------------------------------------

(2)  Include bracketed language for individuals who are participants in the
Management Retention and Incentive Plan and who are eligible for benefits
thereunder upon a Qualifying Termination.

 

2

--------------------------------------------------------------------------------


 

based on age, race, sex, national origin, handicap, religion, disability, or
sexual orientation.  This release of claims includes, but is not limited to, all
claims arising under the Age Discrimination in Employment Act (“ADEA”), Title
VII of the Civil Rights Act, the Americans with Disabilities Act, the Civil
Rights Act of 1991, the Family Medical Leave Act, and the Equal Pay Act, each as
may be amended from time to time, and all other federal, state, and local laws,
the common law, and any other purported restriction on an employer’s right to
terminate the employment of employees.  I intend that the release contained
herein shall constitute a general release of any and all claims that I may have
against the Company Parties to the fullest extent permissible by law.

 

(c)           No Claims.  I acknowledge and agree that as of the date I execute
this Agreement, I have no knowledge of any facts or circumstances that give rise
or could give rise to any claims under any of the laws listed in the preceding
paragraph.

 

(d)           ADEA Release.  By executing this Agreement, I understand that I am
specifically releasing all claims relating to my employment and its termination
under ADEA, a United States federal statute that, among other things, prohibits
discrimination on the basis of age in employment and employee benefit plans. 
[Include if CA: In addition, I am expressly waiving any and all rights under
Section 1542 of the Civil Code of the State of California, or any other federal
or state statutory rights or rules or principles of common law or equity, or
those of any jurisdiction, government, or political subdivision similar to
Section 1542 (a “similar provision”) in effect as of the signing of this
Agreement, and as a result, may not invoke the benefits of Section 1542 or any
similar provision in order to prosecute or assert in any manner any claims that
are released under this Agreement.  Section 1542 provides as follows:

 

(e)           “A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected his settlement with
the debtor.”]

 

(f)            Preservation of Rights.  Notwithstanding the foregoing, nothing
in this Agreement shall be a waiver of (i) my rights with respect to payment of
amounts under this Agreement, (ii) any claims that cannot be waived by law
including, without limitation any claims filed with the Equal Employment
Opportunity Commission, the U.S. Department of Labor, and claims under the ADEA
that arise after the date of this Agreement, [or] (iii) my rights to
indemnification as provided by, and in accordance with the terms of, the
Company’s by-laws or a Company insurance policy providing such coverage, as any
of such may be amended from time to time[, or (iv) my rights to the MRIP
Benefits] (3).

 

(g)           Acknowledgement of Full and Final Release.  I acknowledge and
agree that by virtue of the foregoing, I have waived any relief available to me
(including without limitation, monetary damages, equitable relief, and
reinstatement) under any of the claims or causes of action waived in this
Section 3.  I agree, therefore, that I will not accept any award or settlement
from any source or proceeding (including but not limited to any proceeding
brought by any other

 

--------------------------------------------------------------------------------

(3)  Include bracketed language for individuals who are participants in the
Management Retention and Incentive Plan and who are eligible for benefits
thereunder upon a Qualifying Termination.

 

3

--------------------------------------------------------------------------------


 

person or by any government agency) with respect to any claim or right waived in
this Agreement.

 

Section 4.              Knowing and Voluntary Waiver.

 

I expressly acknowledge and agree that I—

 

(a)           Am able to read the language, and understand the meaning and
effect, of this Agreement;

 

(b)           Have no physical or mental impairment of any kind that has
interfered with my ability to read and understand the meaning of this Agreement
or its terms, and that I am not acting under the influence of any medication,
drug, or chemical of any type in entering into this Agreement;

 

(c)           Am specifically agreeing to the terms of the release contained in
this Agreement because the Company has agreed to provide me with the severance
payments and benefits provided by the Plan, which the Company has agreed to
provide because of my agreement to accept it in full settlement of all possible
claims that I might have or ever have had, and because of my execution of this
Agreement;

 

(d)           Acknowledge that but for my execution of this Agreement, I would
not be entitled to the severance payments and benefits provided by the Plan;

 

(e)           Understand that, by entering into this Agreement, I do not waive
rights or claims under ADEA that may arise after the date on which I execute
this Agreement;

 

(f)            Had or could have had the entire Review Period in which to review
and consider this Agreement, and that if I execute this Agreement prior to the
expiration of the Review Period, I have voluntarily and knowingly waived the
remainder of the Review Period;

 

(g)           Was advised to consult with my attorney regarding the terms and
effect of this Agreement; and

 

(h)           Have signed this Agreement knowingly and voluntarily.

 

Section 5.              No Suit.

 

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any of the Company Parties regarding any of the claims released
herein.  If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any of the Company
Parties against whom I have filed such a complaint, charge, or lawsuit.

 

4

--------------------------------------------------------------------------------


 

Section 6.              No Re-Employment.

 

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group.  I affirmatively agree not to seek
further employment with the Company or any other member of the Company Group.

 

Section 7.              Successors and Assigns.

 

The provisions hereof shall inure to the benefit of my heirs, executors,
administrators, legal personal representatives, and assigns and shall be binding
upon my heirs, executors, administrators, legal personal representatives, and
assigns.

 

Section 8.              Severability.

 

If any provision of this Agreement shall be held by any court of competent
jurisdiction to be illegal, void, or unenforceable, such provision shall be of
no force and effect.  The illegality or unenforceability of such provision,
however, shall have no effect upon and shall not impair the enforceability of
any other provision of this Agreement.

 

Section 9.              Confidentiality.

 

The terms and conditions of this Agreement are and shall be deemed to be
confidential, and shall not be disclosed by me to any person or entity without
the prior written consent of the Company, except if required by law, and to my
accountants, attorneys, and immediate family, provided that, to the maximum
extent permitted by applicable law, rule, code, or regulation, they agree to
maintain the confidentiality of the Agreement.

 

Section 10.            Non-Admission.

 

Nothing contained in this Agreement will be deemed or construed as an admission
of wrongdoing or liability on the part of me or any member of the Company Group.

 

Section 11.            Entire Agreement.

 

This Agreement, together with the Plan, my Participation Notice and my
Restrictive Covenant Agreement, constitutes the entire understanding and
agreement between me and each member of the Company Group regarding the
termination of my employment.  This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between me and any member of the Company Group relating to the subject matter of
this Agreement.

 

Section 12.            Governing Law; Jurisdiction.

 

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND THE LAWS OF THE STATE OF DELAWARE ,
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE.  EACH PARTY TO
THIS AGREEMENT

 

5

--------------------------------------------------------------------------------


 

HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION OR
PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 

*              *              *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Agreement as of the date set forth
below.

 

 

 

 

 

 

 

 

 

[Participant]

 

 

Dated:

 

7

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Restricted Entities

 

For purposes of the Plan and each Participant’s obligations under his or her
Restrictive Covenant Agreement, the following entities shall be deemed
“Restricted Entities”:  (i) companies that include within their corporate
structure competitive local exchange carrier(s) or incumbent local exchange
carrier(s), which with affiliates have, for their most recent fiscal year,
annual consolidated total communications revenue equal to or greater than $1
Billion; (ii) providers of content delivery network services which with
affiliates have, for their most recent fiscal year, consolidated total content
delivery network revenues greater than $50 million; (iii) international
communication services providers which with affiliates have a presence in the
United States and, with affiliates, have, for their most recent fiscal year,
annual consolidated total revenue equal to or greater than $1 Billion; or
(iv) XO Holdings, Inc., CenturyLink, Inc., AT&T Inc., Sprint Nextel Corporation,
tw telecom inc., Verizon Communications Inc., Limelight Networks, Inc., Akamai
Technologies Inc., Windstream Corporation, Reliance Communications Venture
Limited, including in each case their affiliates, successors, and assigns.

 

--------------------------------------------------------------------------------